DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 40-46, in the reply filed on 12/22/2021 is acknowledged.

Status of Claims 
	Claims 1-39, 47-52 are/have been cancelled.  Claims 40-46, 53-59 are pending in this application.  Claims 40-46 have been amended.  Claims 56-59 are newly added. Claims 53-55, 59 are withdrawn from consideration as being directed to a nonelected invention(s).  Claims 40-46, 56-58 are examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 and 05/22/2019 have been considered by the examiner.

Claim Interpretation
Claim 40 recites the phrase “and of glial cells.”  For purposes of this Office Action, the claim is interpreted to mean that the neural tissue unit contains both differentiated post-mitotic neuronal cells and glial cells.



Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-46 and 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of Parkinson’s disease (PD) in nonhuman mammals having symptoms of PD utilizing by implanting  neuronal cells derived from pluripotent stem cells (neural tissue units)(the claimed cell therapy) which are immune compatible with the intended recipient and implanted at a site in the brain where the neurons are destroyed by the disease, does not reasonably provide enablement for cell therapy  in humans and nonhuman animals other than nonhuman mammals for diseases other than Parkinson’s, wherein the neuronal cells are obtained from any mammalian cell type other than a pluripotent stem cell for subjects in need thereof (to treat any known disease).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Applicant’s specification discloses implantation of neural tissue units comprising neurons into rat brains and testing the effect of the grafts on symptoms of Parkinson’s Disease (PD).  Applicant’s specification fails to disclose cell therapy (“treatment”) of any neurodegenerative disease in humans in need thereof or differentiation of any type of mammalian cell into post-mitotic neuronal cells for treatment.


wherein said neural tissue unit contains differentiated post—mitotic neuronal cells having a phenotype of interest corresponding to the phenotype of the failing cells to be replaced, and of glial cells, said cells being organized in a three-dimensional network in an extracellular matrix, said unit being obtained from a cellular microcompartment comprising a hydrogel capsule surrounding a single neural tissue unit, said post—mitotic neuronal differentiated cells having been obtained from mammalian cells differentiated into post-mitotic neuronal cells within said hydrogel capsule and said hydrogel capsule being at least partially removed before use of the neural tissue unit.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


(A) The breadth of the claims:  the claims are very broad and are directed to any cell therapy for any disease in any subject, including humans, in need thereof, and the transplanted cells obtained from any type of mammalian cells, including somatic cells.  
As a first issue (cell therapy for any disease):

As a second issue (any subject): Claim 40 is directed to any subject, including humans, non-human mammals, and non-mammalian animals.

As a third issue (any mammalian cell): Claim 40 is directed to any mammalian cell differentiated into post-mitotic neuronal cells. 

As a fourth issue (any site of transplantation within the nervous system and any recipient):  Claim 40 recites transplantation into the nervous system which is known in the art to consist of the central nervous system and peripheral nervous system.  Claim 40 recites any recipient regardless of the immune compatibility with the transplanted cells.

(B) The nature of the invention:  the nature of the invention is unpredictable.  
As to the first issue (cell therapy for any disease):
Treatment of the other diseases listed in the specification such as Huntington’s Disease, ALS, Alzheimer’s Disease, neuronal  ceroid-lipofuscinoses such as Batten disease are not enabled because the specification fails to provide guidance as to the types of cells  to be transplanted, modifications made to the cells, if any, methods of culturing the cells, sites of transplantation, whether the cause of the disease is known, whether enough cells can be transplanted to exert an effect, the duration of the corrective effect and working examples or whether the disease is treatable by cell therapy.
For example, regarding the treatment of Huntington’s disease (claim 45), there is no guidance provided as to the method of preparation of GABAergic neurons, sites of 
McColgan et al (“Huntington’s disease:  a clinical review,” European Journal of Neurology2018,25:24–34) (McColgan) discloses there are currently no disease modifying treatments (Abstract) of Huntington’s Disease. McColgan discloses (Abstract) in the last decade there has been a large growth in potential therapeutic targets and clinical trials and that perhaps the most promising of these are the emerging therapies aimed at lowering levels of mutant huntingtin with antisense oligonucleotide therapy. 
Regarding the treatment of ALS, Petrov et al (“ ALS Clinical Trials Review: 20 Years of Failure. Are We Any Closer to Registering a New Treatment?” Front. Aging Neurosci., 22 March 2017) (Petrov) discloses (abstract) Riluzole is the only currently approved mildly efficacious treatment. Petrov further discloses (Abstract) only about 5–10% of ALS cases are familial (fALS), with a Mendelian pattern of inheritance and at least 13 genes and loci of major effect known to contribute to familial pathology; of these, toxic gain-of-function mutations in the SOD1 (superoxide dismutase 1) gene have been most extensively investigated; SOD1 mutations account for approximately 20% of cases of fALS and around 5% of idiopathic/sporadic forms of the disease (sALS)  and that he exact mechanisms whereby SOD1 contributes to disease progression are currently unknown.
Regarding the treatment of Alzheimer’s Disease, Long et al (“Alzheimer Disease: An Update on Pathobiology and Treatment Strategies,” Cell Volume 179, Issue 2, 3 October 2019, Pages 312-339) (Long) discloses (Abstract) no disease-modifying treatment currently exists, and numerous phase 3 clinical trials have failed to demonstrate benefits.
Regarding the treatment of Batten disease, Masten et al (“Batten disease: an expert update on agents in preclinical and clinical trials,” EXPERT OPINION ON INVESTIGATIONAL DRUGS2020, VOL. 29, NO. 12, 1317-1322)(Masten) discloses  (Introduction) the Neuronal Ceroid Lipofuscinoses (NCLs; Batten disease) are a group of rare inherited fatal diseases that are characterized by the buildup of autofluorescent lipopigments in lysosomes. Masten discloses (Introduction) NCL forms differ by the causative gene, gene product, and affected the biologic process; that some of the 
Kriks (cited below) discloses hhile mouse PSC-derived DA neurons have shown efficacy in models of Parkinson’s disease (PD), DA neurons from human PSCs generally display poor in vivo performance.
Therefore, cell therapy for treatment of any neurodegenerative disease is unpredictable.

As to the second issue (any subject):
Kriks et al discloses the known art recognized animal models of Parkinson’s Disease are rats, mice and monkeys and that treatment of humans is unpredictable. Kriks does not disclose Parkinson’s disease occurs in other mammals or other non mammalian animals.
As disclosed by Kriks et al (“Floor plate-derived dopamine neurons from hESCs efficiently engraft in animal models of PD,” Nature 480(7378): 547–551 June 22, 2012) (Kriks) (cited on IDS filed 05/22/2019 as document no. 2):

Directed differentiation of hPSCs into specialized cells such as spinal motorneurons or midbrain dopamine (DA) neurons has been achieved. However, the effective use of hPSCs for cell therapy has lagged behind. While mouse PSC-derived DA neurons have shown efficacy in models of Parkinson’s disease (PD), DA neurons from human PSCs generally display poor in vivo performance. 

(Abstract). Thus, Kriks discloses that while cell therapy for PD is known, the results obtained by transplantation are dependent on the species of the subject and importantly, that results obtainable in rodent model system do not extrapolate to results obtainable in other species such as humans.  Kriks discloses (page 2, top paragraph) that while model systems such as mice, rats and monkeys hold promise, the technology remains in need of further development.  Kriks discloses (page 4) that major challenges in the field remain such as the ability to generate hPSC-derived midbrain DA neurons 

As to the third issue (any mammalian cell differentiated into post-mitotic neuronal cells):
The claims recite post-mitotic neuronal differentiated cells obtained from any mammalian cell, including somatic cells.  It is well established in the art that somatic cells are post mitotic and don’t have any differentiation potential to become other cells types. Therefore, mammalian cells which can be differentiated into post-mitotic neuronal cells must have differentiation potential, such as pluripotent stem cells and neuronal stem cells. 

As to the fourth issue:  any site of transplantation within the nervous system and any recipient:  
One of ordinary skill in the art recognizes that transplanted cells must be immune compatible with the intended recipient or the cells will be rejected by the host immune system. Further, one of skill in the art recognizes that the site of transplantation effects the outcome of the treatment and would strive to implant the cells at the site of diseased cells to be replaced due to the unpredictability of the therapeutic effect if transplanted elsewhere. 

(C) The state of the prior art: 
As to the first issue (cell therapy for any disease): the state of the prior art for cell therapy is dependent upon the particular disease as discussed below.
Kriks (cited below) discloses while mouse PSC-derived DA neurons have shown efficacy in models of Parkinson’s disease (PD), DA neurons from human PSCs generally display poor in vivo performance.

McColgan et al (“Huntington’s disease:  a clinical review,” European Journal of Neurology2018,25:24–34) (McColgan) discloses there are currently no disease modifying treatments (Abstract) of Huntington’s Disease and that perhaps the most 
Regarding the treatment of ALS, Petrov et al (“ ALS Clinical Trials Review: 20 Years of Failure. Are We Any Closer to Registering a New Treatment?” Front. Aging Neurosci., 22 March 2017) (Petrov) discloses (abstract) Riluzole is the only currently approved mildly efficacious treatment. Petrov further discloses (Abstract) and that he exact mechanisms whereby SOD1 contributes to disease progression are currently unknown.
Regarding the treatment of Alzheimer’s Disease, Long et al (“Alzheimer Disease: An Update on Pathobiology and Treatment Strategies,” Cell Volume 179, Issue 2, 3 October 2019, Pages 312-339) (Long) discloses (Abstract) no disease-modifying treatment currently exists, and numerous phase 3 clinical trials have failed to demonstrate benefits.
Regarding the treatment of Batten disease, Masten et al (“Batten disease: an expert update on agents in preclinical and clinical trials,” EXPERT OPINION ON INVESTIGATIONAL DRUGS2020, VOL. 29, NO. 12, 1317-1322)(Masten) discloses  (Introduction) the Neuronal Ceroid Lipofuscinoses (NCLs; Batten disease) are a group of rare inherited fatal diseases that are characterized by the buildup of autofluorescent lipopigments in lysosomes. Masten discloses (Introduction) NCL forms differ by the causative gene, gene product, and affected the biologic process; that some of the affected proteins are soluble enzymes and others are membrane-bound proteins and that successful disease-modifying therapy (DMT) approaches may differ based on the location and function of the individual protein. 
As to the second issue (any subject):
 the document Kriks discloses (page 4) that major challenges in the field remain such as the ability to generate hPSC-derived midbrain DA neurons that functionally engraft in vivo without the risk of neural overgrowth or inappropriate differentiation into non-midbrain neurons. Kriks discloses (page 5) that scalability (the ability to generate large numbers of cells) remains a problem because the number of dopaminergic neurons (DA neurons) required in a mouse or rat brain represents only a fraction of cells needed in a human.

As to the third issue (any mammalian cell differentiated into post-mitotic neuronal cells):  It is well established in the art that somatic cells are post mitotic and don’t have any differentiation potential to become other cells types.

As to the fourth issue:  any site of transplantation within the nervous system and any recipient: 
One of ordinary skill in the art recognizes that transplanted cells must be immune compatible with the intended recipient or the cells will be rejected by the host immune system. Further, one of skill in the art recognizes that the site of transplantation effects the outcome of the treatment and would strive to implant the cells at the site of diseased cells to be replaced due to the unpredictability of the therapeutic effect if transplanted elsewhere.

(D) The level of one of ordinary skill:  
As to the first, second, third issues and fourth issues: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

(E) The level of predictability in the art:  
As to the first issue (cell therapy for any disease): the level of unpredictability in the art is high.  Types of treatments for neurodegenerative diseases vary depending on the disease and depend on whether the cause of the disease is known.  For example, 
Kriks (cited below) discloses while mouse PSC-derived DA neurons have shown efficacy in models of Parkinson’s disease (PD), DA neurons from human PSCs generally display poor in vivo performance.

McColgan et al (“Huntington’s disease:  a clinical review,” European Journal of Neurology2018,25:24–34) (McColgan) discloses there are currently no disease modifying treatments (Abstract) of Huntington’s Disease. McColgan discloses (Abstract) in the last decade there has been a large growth in potential therapeutic targets and 
Regarding the treatment of ALS, Petrov et al (“ ALS Clinical Trials Review: 20 Years of Failure. Are We Any Closer to Registering a New Treatment?” Front. Aging Neurosci., 22 March 2017) (Petrov) discloses (abstract) Riluzole is the only currently approved mildly efficacious treatment. Petrov further discloses (Abstract) only about 5–10% of ALS cases are familial (fALS), with a Mendelian pattern of inheritance and at least 13 genes and loci of major effect known to contribute to familial pathology; SOD1 mutations account for approximately 20% of cases of fALS and around 5% of idiopathic/sporadic forms of the disease (sALS)  and that the exact mechanisms whereby SOD1 contributes to disease progression are currently unknown.
Regarding the treatment of Alzheimer’s Disease, Long et al (“Alzheimer Disease: An Update on Pathobiology and Treatment Strategies,” Cell Volume 179, Issue 2, 3 October 2019, Pages 312-339) (Long) discloses (Abstract) no disease-modifying treatment currently exists, and numerous phase 3 clinical trials have failed to demonstrate benefits.
Regarding the treatment of Batten disease, Masten et al (“Batten disease: an expert update on agents in preclinical and clinical trials,” EXPERT OPINION ON INVESTIGATIONAL DRUGS2020, VOL. 29, NO. 12, 1317-1322)(Masten) discloses  (Introduction) the Neuronal Ceroid Lipofuscinoses (NCLs; Batten disease) are a group of rare inherited fatal diseases that are characterized by the buildup of autofluorescent lipopigments in lysosomes. Masten discloses (Introduction) NCL forms differ by the causative gene, gene product, and affected the biologic process; that some of the affected proteins are soluble enzymes and others are membrane-bound proteins and that successful disease-modifying therapy (DMT) approaches may differ based on the location and function of the individual protein. 

As to the second issue (any subject): the level of unpredictability in the art is high.  As disclosed by Kriks (page 4), the ability to generate hPSC-derived midbrain DA neurons that functionally engraft in vivo without the risk of neural overgrowth or inappropriate differentiation into non-midbrain neurons remains a challenge.  Further, 
As to the third issue: (any mammalian cell differentiated into post-mitotic neuronal cells):
It is well established in the art that somatic cells are post mitotic and don’t have any differentiation potential to become other cell types.

As to the fourth issue (any site of transplantation within the nervous system and any recipient): One of ordinary skill in the art recognizes that transplanted cells must be immune compatible with the intended recipient or the cells will be rejected by the host immune system. Further, one of skill in the art recognizes that the site of transplantation effects the outcome of the treatment and would strive to implant the cells at the site of diseased cells to be replaced due to the unpredictability of the therapeutic effect if transplanted elsewhere.

(F,G) The amount of direction provided by the inventor and the existence of working examples: 
As to the first issue (cell therapy for any disease): 
the inventors have failed to provide guidance for a method for cell therapy comprising treating any neurodegenerative disease or working examples.

As to the second issue (any subject):  
the inventors have failed to provide guidance or examples for a method of cell therapy in humans and nonhuman animals other than nonhuman mammals wherein the administration of neural units result in a therapy for PD or any other disease.

As to the third issue (any mammalian cell differentiated into post-mitotic neuronal cells): 


As to the fourth issue:  any site of transplantation within the nervous system or any recipient: the inventors have failed to provide guidance or working examples for transplantation into sites other than the brain and failed to provide guidance showing that transplantation into nonimmune compatible recipients will survive transplant rejection.


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
As to the first issue (cell therapy for any disease): due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for the cell therapy of any neurodegenerative disease. 

As to the second issue (any subject): due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for the cell therapy of any disease in humans and nonhuman animals other than nonhuman mammals in need thereof. 

As to the third issue (any mammalian cell differentiated into post-mitotic neuronal cells): 
due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for differentiation of somatic mammalian cell types which are post-mitotic and don’t have any differentiation potential to become other cells types. 


due to the lack of guidance provided by the specification, the unpredictability the art and the breadth of the claims, the specification is not enabling for transplantation into any site in the nervous system and into nonimmune compatible recipients without transplantation rejection. 

2,	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-46 and 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40 recites the phrase “use of the neural tissue unit” (last line). The claim is directed to a method of cell therapy comprising implanting the neural tissue unit into a subject.  The utilization of the neural tissue unit for implantation is a defined scope whereas the “use of the neural tissue unit” is a larger scope and would encompass other uses such as cell assays for drug screening and toxicology, for example.  It is suggested that the phrase be amended to read “before transplantation of the neural tissue unit.”  Claim 41 recites the same phrase “before use of the neural tissue unit.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 40-45, 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (“Maturation of human iPS cell-derived dopamine neuron precursors in alginate–Ca2+ hydrogel,” Biochimica et Biophysica Acta 1850 (2015) 1669–1675) (Komatsu) (listed on IDs filed 05/22/2019 as document no. 4) in view of Shivachar (”Isolation and Culturing of Glial, Neuronal and Neural Stem Cell Types Encapsulated in Biodegradable Peptide Hydrogel,” Topics in Tissue Engineering, Vol. 4. Eds. N Ashammakhi, R Reis, & F Chiellini, 2008) (Shivachar).
	Komatsu discloses (Abstract) aggregates of dopaminergic neuron precursors were enclosed in alginate –Ca2+ hydrogels (the claimed “cellular microcompartment comprising  a hydrogel capsule” and the claimed “neural tissue unit;” claim 40) and cultured for 25 days to induce cell maturation (“the claimed neural tissue unit contains  claim 42) without damaging the neurons (the claimed “hydrogel capsule is totally removed before use of the neural tissue unit;” claim 41) (the claimed “at least partially removed before the use of the neural tissue unit;” claim 40).  
	Komatsu discloses transplantation of the aggregates into rat brain (the claimed “method for cell therapy in a subject in need thereof;” claim 40), that the cells extended neurites into the host tissue at 7 days post transplantation, indicating graft integration with the host tissue (page 1674, left column, second paragraph). 
	Further, the Komatsu aggregates are three dimensional networks of cells bound by an extracellular matrix (See, figure 1) (claim 40) and the cells are post-mitotic because the cells had matured (page 1672, right column, top paragraph and page 1670, right column, top paragraph) (claim 40).  The term “extracellular matrix” is interpreted to mean the matrix naturally formed between cells. 
	Komatsu discloses the neuronal cell aggregates would be useful for treatment of a neurological disease (claim 43), such as Parkinson’s Disease (the claimed “neurodegenerative disease,” claim 44).  	
	Regarding claim 45, Komatsu discloses (page 1669, left column, first paragraph) DA neurons derived from human pluripotent stem cells are being considered as treatment for PD patients (the claimed “for the treatment of Parkinson’s Disease, said neural tissue unit contains dopaminergic neurons”).
	Regarding claim 56, Komatsu discloses the size of the aggregate was about 2 mm (2000 microns) in diameter, and contained 2-3 cell aggregates (page 1671, right column, top paragraph).  Figure 1 shows the aggregates in encapsulation and provides a scale marker (50 microns).  Figure 1A shows an aggregate having a dimension of between 50 and 500 microns, plus or minus 10%, lacking evidence to the contrary. 

	Regarding claim 58, Komatsu discloses the aggregate (the claimed “neural unit”) comprises 6000 cells (page 1670, scheme 1, figure legend, and page 1671, right column, top paragraph), a value falling within the claimed range of “100 to 100,000 neural cells.”
	Komatsu differs from the claims in that the document fails to disclose the presence of glial cells in the neural tissue unit.  However, Shivachar cures the deficiency. 
	Shivachar discloses coculture of neuronal cells and glial cells as neurospheres (page 3, first full paragraph) in a hydrogel scaffold (Summary; page 3, first full paragraph).  Shivachar discloses that the aggregates of neuronal and glial cells were positive for neuronal-specific and glial-specific markers (Summary) and that the neurons and glial cells exhibited glial-neuronal interactions (page 13, top paragraph).
	It would have been obvious to one of ordinary skill to modify the method of Komatsu by including glial cells in the neural tissue unit (neural cells in alginate –Ca2+ hydrogels) as suggested by Shivachar in view of the teachings of Shivachar that neuronal-glial aggregates in hydrogels represent a 3D bioartificial brain like structure that that can be used as an in vitro model system to study the brain tissue replacement therapy (page 19, bottom paragraph) and can be used in neural cell replacement therapy (Abstract)(claim 40).  One of ordinary skill would have had a reasonable expectation of success in the modification of the culture method of Komatsu in view of the teachings of Shivachar, disclosing success in coculture of neuronal and glial cells in a hydrogel.

	2.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu and Shivachar as applied to claims 40-45, 56-58 above and further in view of Abeliovich et al (US 2006/0171935) (Abeliovich).  The teachings of Komatsu and Shivachar above are incorporated herein in their entirety.  

	Abeliovich discloses [0012] genetic modification of neural cells by transduction of either of two genes, Parkin or DJ-1, into dopamine neurons and that significant protection in vitro in primary neuronal cultures was obtained.  Abeliovich discloses the development of viral vectors that allow for the over-expression and/or RNAi mediated knockdown of particular genes both in vitro and in vivo in a subject (Abstract, [0012]) and use of these viral vectors to genetically enhance cell based therapies [0012].
 	Abeliovich discloses [0013] cells modified by the vectors can be utilized as therapeutic agents in the context of a cell therapy for treating or preventing neurodegeneration, including Parkinson's disease, in a subject.  Abeliovich discloses [0089] cells transduced or modified by compositions comprising viral vectors that allow for RNAi mediated knockdown of specific genes toxic to neurons or [0095] to promote overexpression of genes that protect neurons from toxicity (Parkin, [0012]).
	It would have been obvious to one of ordinary skill to modify the method of Komatsu and Shivachar by utilizing genetically modified neural cells as suggested by Abeliovich in view of the teachings of Abeliovich that neurons genetically modified to overexpress parkin exert a protective role, thereby suggesting a treatment approach for PD [0161].   One of ordinary skill would have had a reasonable expectation of success genetically modifying neuronal cells of Komatsu and Shivachar in view of the teachings of Abeliovich showing the genetically modified neuronal cells overexpressed the desired parkin protein. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632